DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement(s) (IDS) submitted on 09/16/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Examiner Notes
	The amendments of claims 1, 14, and 17 are acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 recites the topsheet comprising the nonwoven web. Claim 1, from which claim 9 depends recites an absorbent article comprising a topsheet, back sheet, absorbent core, and wherein at last one component is a through-fluid bonded nonwoven web. Thus claim 1 sets forth that the nonwoven web and topsheet are separate layers. It is unclear if applicant intends to recite the topsheet comprising a second nonwoven web, in addition to the already claimed nonwoven web, or if claim 9 is intended to limit a location of the nonwoven web. For sake of further examination, the topsheet comprising the nonwoven web will be viewed as requiring a second nonwoven web.
	Claim 10 recites the absorbent article comprising an outer cover nonwoven material and that the outer cover nonwoven material comprises the nonwoven web, as with claim 9, claim 1 already sets forth the nonwoven web as a component which is a separate layer. It is thus unclear if applicant intends to recite a second nonwoven web or limit the location of the nonwoven web. For sake of further examination, the outer cover nonwoven material comprising the nonwoven web will be viewed as a second nonwoven web.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Allen, Jr. et al. (US 5,522,810) in view of Neely et al. (US 6,588,080) and further in view of Oathout (US 2005/0260914).
	Regarding claims 1, 11-12, 14, and 17, Allen discloses a personal care absorbent product (column 1, lines 5-10) comprising a top sheet (12), bottom sheet (14), and an absorbent core (16) disposed between the top and bottom sheet (column 3, lines 55-60). As shown in Figs. 3-4, the product my further include a separation layer (22; instant at least one component) which may be formed of a nonwoven web (column 3, lines 10-15). The nonwoven web comprising a plurality of continuous (column 5, lines 60-65) bicomponent fibers in which one of the polymers has a lower softening/melting temperature than the other polymer (column 5, lines 20-25).
	Allen does not expressly teach the first melting temperature being at least 10oC different than the second melting temperature but less than 180oC. However, Allen teaches an example bicomponent fiber including polyethylene sheath/polypropylene core, which are exemplary first and second polymer components taught in the specification (page 18, lines 18-20), thus expected to fall within the temperature difference range as claimed.
	Allen does not teach the nonwoven web being through-fluid bonded, or formed using at last one of intermittent or variable vacuum forces and having the claimed Martindale Average Abrasion Resistance Grade of about 1.0 to about 2.5, or DMA compression resiliency in a range of about 25% to about 90%.
	Regarding the compression resiliency, Allen teaches that the nonwoven web is lofty, compression resistant and also resilient (column 3, lines 35-40). Allen teaches that the lofty structure is open promoting air circulation and the compression resiliency is required to maintain the open structure (column 3, lines 40-50). Consequently, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to adjust the DMA compression resiliency for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
	Regarding the vacuum forces, Neely, in the analogous field of nonwoven webs for absorbent articles (column 1, lines 10-25), discloses a method of forming a nonwoven web of continuous fibers that is subjected to a variable vacuum force (column 6, lines 5-10 and, lines 27-30).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to have applied a variable vacuum, as taught by Neely, to the nonwoven of Allen, in order to vary the 3-dimensional structure of the web (column 6, lines 25-30).
	Please note the claims include product-by-process language regarding the recitation of “through-fluid bonded” or “intermittent/variable vacuum forces”. The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.
	Regarding the Martindale average abrasion resistance grade, Oathout, in the analogous field of nonwoven webs, discloses that Martindale abrasion is measured on a scale of 1-6 with lower Martindale numbers corresponding to better abrasion resistance, i.e., best=1 (0030). A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to adjust the Martindale average abrasion resistance grade of the nonwoven of Allen, for the intended application based on the teachings of Oathout, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Regarding claims 2, 15, and 18, Allen discloses the nonwoven web having a thickness of 2.5 mm or greater and basis weight of at least about 50 gsm (column 8, lines 5-15), overlapping the claimed thickness of about 0.5 mm to about 3.0 mm in claims 2 and 15 and about 0.8 to about 2.0 mm in claim 18 and basis weight in the range of about 10 gsm to about 100 gsm in claim 2, and about 14 gsm to about 80 gsm in claims 15 and 18.
	Allen does not disclose the thickness or basis weight being measured by the Thickness Test or the Basis Weight Test, however, an overlapping range would be expected as patentability is not based upon method of measurement but whether or not the property would have been obvious in view of the prior art.
	Regarding claims 3, 13, 16, and 19, Allen teaches the specific volume being greater than 14 cc/g (column 8, lines 8-10), overlapping the claimed range of about 25 to 100 cc/g in claim 3 and about 25 to about 55 cc/g in claim 13, 25 to 80 cc/g in claim 16, and about 25 to about 55 cc/g in claim 19.
Regarding claim 4, Allen teaches the bicomponent continuous fibers comprising polyethylene and polypropylene (column 7, lines 35-40).
Regarding claims 7 and 8, Allen teaches the absorbent article being a diaper, training pants, incontinence device, or feminine hygiene product (column 1, lines 25-30).
Regarding claim 9, Allen teaches the nonwoven being in the top sheet (column 5, lines 10-15).
Regarding claim 20, Allen teaches he fibers having a denier of between about 1.8 to about 32 (e.g., about 2 to about 35 decitex) (column 6, lines 1-5), overlapping the claimed about 0.8 to about 3.
Regarding the overlapping ranges discussed in claims 2-3, 13,  15-16, and 18- 20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Neely I view of Oathout as applied to claim 1 above and further in view of Dutkiewicz et al. (US 2016/0040337).
	Regarding claims 5 and 6, modified Allen discloses the limitations of claim 1 as discussed above. Modified Allen does not disclose the bicomponent continuous fibers comprising polyethylene and polyethylene terephthalate or polyethylene and polylactic acid.
	Dutkiewicz, in the analogous field of multilayer nonwoven structures (0002), discloses a nonwoven of bicomponent fibers having a polyethylene sheath and PET, PP or polylactic acid core (0076 and 0087).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the bicomponent fibers of Allen to comprise a polyethylene sheath and PET or polylactic acid core, as taught by Dutkiewicz, to meet eh specific physical and performance properties of the final structure (0080).
	
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Allen in view of Neely in view of Oathout as applied to claim 1 above and further in view of Mirle et al. (US 2005/0256476).
	Regarding claim 10, modified Allen discloses the limitations of claim 1 as discussed above. Allen does not disclose the absorbent article further comprising an outer cover nonwoven material comprising a second nonwoven web.
	Mirle, in the analogous field of absorbent articles (0001), discloses a diaper comprising an outer cover (22) and provided with a nonwoven web (0073).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the diaper of Allen to include an outer cover comprising a nonwoven web, as taught by Mirle, providing additional structural support for the absorbent core as well as forming the chassis onto which other components of the diaper are added (0071 and 0072).

Response to Arguments
Applicant’s argument filed 10/17/2022 have been fully considered.

Applicant argues over the 35 U.S.C. 112(b) rejection of claims 1, 14, and 17 that the subject application clearly explains the testing methods and result calculation for the 
Martindale Abrasion Resistance Grade Test and the DMA Compression Resiliency Test.
	The examiner appreciates the clarification that the required testing methods are those disclosed in the specification page 34, line 22 through page 36, line 11 and page 36, line 27 through page 37, line 30.

Applicant argues that claim 9 has been clarified by amending claim 1 to recite that “at least one component of the absorbent article comprises a through-fluid bonded nonwoven web.”
	The examiner disagrees. The topsheet or cover are not listed as being one of the at least one component thus are viewed separate from the at least one component. Hence it is still unclear if “the nonwoven web” is referring to a second nonwoven web or limiting the location of the nonwoven web.

Applicant arguments over Allen in view of Oathout that the use of intermittent and/or variable vacuum forces results in a different web structure that disclosed in the prior art have been fully considered but are moot due to the new grounds of rejection under 35 U.S.C. 103(a) in view of the new combination of prior art.

Applicant further argues that Allen teaches continuous fibers formed only using spunbonding process.
	The examiner disagrees. Allen merely sets forth spunbonding process as an example for forming the continuous fibers but does not limit the formation to this process.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/ALICIA J SAWDON/Primary Examiner, Art Unit 1781